DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-13 are pending. Claims 1 and 11 are in independent forms. 
Priority
3. 	Foreign priority has been claimed to FR  application # 1905592 filed on 05/27/2029. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 05/18/2020 in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 05/18/2020 are accepted by the examiner.

Claim Objections
6.	Claims 1 and 11 are objected to because of the following informalities:  Claims 1, 5, 8, 11, and 12 has indicators (11a), (10a), (12a), (11b) and (10b). Indicators with parenthesis should be removed. Claims 1 and 11 recites the phrase “cmov” and “mov”, which is in an abbreviation form which has not been followed by the full explanation of the term and needs to be clarified and defined within the claim. Applicant is respectfully suggested to include “conditional move” followed by “cmov” and “unconditional move” followed by “mov”. Claim 1 requires a colon in the preamble. Claims 12-13 requires a coma such as the method according to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 13 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se.  "a computer program product" may be reasonably interpreted to be software alone since the elements or features of the claim are not necessarily implemented in hardware. The specification also describes, on par. 0094, "a computer program product comprising code instructions for execution (in particular on data processing means 11a, 11b of the equipment 10a and/or of the server 10b) of a method according to the first aspect or the second aspect of the invention of implementing or obfuscating a cryptographic algorithm with a given secret key”. Nowhere in the disclosure applicant clearly discloses these elements being hardware or software. Since there is a chance for the elements to be software, the examiner reasonably interpreted the claims as software per se. Therefore, claim 13 could then be software per se. See MPEP 2106. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 6-7,  and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chabanne et al. US Patent Application Publication No. 2018/0262343 (hereinafter Chabanne) in view of Emer et al. US Patent Application Publication No. 2002/0112142 (hereinafter Emer) in further view of Sato et al. US Patent Application Publication No. 2009/0083521 (hereinafter Sato).
Regarding claim 1, Chabanne discloses a method for implementing a cryptographic algorithm having a given secret key comprising 
“the execution by data processing means (11 a) (Fig. 1, 11a) of an equipment (10a)  (Fig. 1, 10a) of a 5code implementing said cryptographic algorithm stored on data storage means (12a) (Fig. 1, 12a) of the equipment (10a) (Fig. 1, 10a)” (see Chabanne par. 0006, So-called white-box cryptography is aimed at meeting this challenge by proposing implementation of cryptographic algorithms that are meant to make the extraction of secrets impossible, even in the event of attack providing an attacker with full access to software implementation of the algorithm); 
the method being characterized in that at least one so-called obfuscated part of said code parameterized with said secret key (Chabanne in par. 0037, discloses code instructions to execute a method according to the first aspect for electronic signing of a document with a predetermined secret key); but does not clearly discloses 
However, in analogues art, Emer  discloses uses only one so- called cmov instruction, which is a conditional move instruction in a first operand of the instruction of a second operand of the instruction (see Emer pars. 0034-0036, FIG. 3 shows a circuit portion 50 of the instruction fetch stage 12 that provides instructions from the instruction cache 34 to other circuits in the pipeline 10. If a conditional move instruction exists within the instructions, the circuit portion 50 generates multiple instructions according to the conditional move instruction, and replaces the conditional move instruction with the generated multiple instructions. the instruction sequencer 60 retrieves the corresponding conditional move codes from the identified entries, and controls the operation of the PC circuitry and the CMOVXX logic 64 based on the retrieved conditional move codes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Emer into the system of Chabanne in order to include a technique for processing a conditional move instruction within a data processor (see Emer par. 0001).
Chabanne in view of Emer does not clearly discloses at least one occurrence of said 10cmov instruction in said obfuscated part of the code being dummy.
However, in analogues art, Sato discloses  at least one occurrence of said 10cmov instruction in said obfuscated part of the code being dummy (see Sato pars. 0026-0027, program obfuscating device inserts, into a dummy block, a branch instruction which branches from the dummy block to either an authorized program instruction contained in the original program or another dummy block, it becomes difficult for the unauthorized analyzer to analyze the original program).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).

Regarding claim 2,  Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Sato further discloses wherein said conditional move cmov instruction in a first operand of the instruction of a second operand of the instruction implements:  either, if the condition is verified, the actual move in the first operand of the second 15operand (see Sato par. 0258, When it has judged that the conditional expression is true, the pseudo branch instruction inserted program generating unit 106 sets the first branch destination to the next block, and sets the second branch destination to a block selected randomly from among the label inserted equivalent program instruction inserted blocks, label inserted equivalent program instruction not-inserted blocks, and dummy blocks);  or, if the condition is not verified, a simulation of a move in the first operand of the second operand (see Sato par. 0259, When it has judged that the conditional expression is false, the pseudo branch instruction inserted program generating unit 106 sets the first branch destination to a block selected randomly from among the label inserted equivalent program instruction inserted blocks, label inserted equivalent program instruction not-inserted blocks, and dummy blocks, and sets the second branch destination to the next block); said dummy occurrence of the cmov instruction being intended to implement said move simulation in the first operand of the second operand during the normal 20execution of said code (see Sato pars. 0278-0279, The replacement object block group generating unit 107 extracts blocks (in this example, label-inserted equivalent program instruction not-inserted blocks 1002f and 1002g) each of which has a path for moving to another block without using the goto statement, from among the label inserted equivalent program instruction not-inserted blocks 1002f through 1002h, dummy blocks, and pseudo branch instruction inserted blocks 1401a through 1401e. The replacement object block group generating unit 107 generates a replacement object block 1501f by replacing the path for moving to another block (in this example, the next block) with a program instruction "goto labelG;" being an unconditional branch instruction, with respect to the label inserted equivalent program instruction not-inserted block 1002f). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).

Regarding claim 3, Chabanne in view of Emer in further view of Sato discloses the method according to Claim 2, 
Sato further discloses wherein said move simulation in the first operand of the second operand comprises either the actual move in the first operand of the first operand or the actual move of the second operand elsewhere than in the first operand (see Sato par. 0300, The replacement object block group generating unit 107 extracts one or more blocks each of which has a path for moving to another block without using the goto statement when the program is executed in general use, from among a block group composed of the label inserted equivalent program instruction not-inserted blocks, dummy blocks, and pseudo branch instruction inserted blocks. The replacement object block group generating unit 107 then replaces the path for moving to another block with a branch using the goto statement, with respect to each of the extracted one or more. Blocks).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).

Regarding claim 4, Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Emer further discloses wherein each conditional move cmov instruction in a first operand of the instruction of a second operand of the instruction is expressed from an encapsulated so-called mov unconditional move instruction in the first operand of the second operand (see Emer par. 0041, in step 88, if the group includes a conditional move instruction, the CMOVXX logic 64, under control of the instruction sequencer 60 which reads the conditional move code provided by the detect circuit 38, generates multiple instructions according to the conditional move instruction (i.e., the multiple instructions preserve the "XX" operation of the CMOVXX instruction), and replaces the conditional move instruction within the instruction stream with the generated multiple instructions. In particular, the CMOVXX logic 64 performs the replacement in a manner that preserves the instruction positions of the non-conditional move instructions within the fetch blocks).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Emer into the system of Chabanne in order to include a technique for processing a conditional move instruction within a data processor (see Emer par. 0001).
 
Regarding claim 6, Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Sato further discloses wherein said obfuscated code part comprises a plurality of dummy occurrences of cmov instructions for each real occurrence of a cmov instruction (see Sato par. 0046, the dividing subunit may further divide the at least one dummy block into a plurality of dummy post-division blocks each of which includes one or more program instructions, the replacement object block generating subunit further generates dummy replacement object blocks, each of which includes a branch instruction indicating a dummy post-division block other than a current dummy post-division block, respectively from the plurality of dummy post-division blocks, and the inserting subunit inserts the dummy replacement object blocks into the original program).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).
  
5	Regarding claim 7, Chabanne in view of Emer in further view of Sato discloses the method according to Claim 6, 
Sato further discloses wherein for a set of an actual occurrence and the corresponding M-1 dummy occurrences of cmov instructions, corresponding to all the M possible values o of an object denoted o, including an expected value r, it results that: for the i-th occurrence of the set, the displacement condition is "o is equal to oi";  10 the actual occurrence is the j-th such that o;=r;  all other occurrences in the set are dummy occurrences (see Sato pars. 0114-0122, 0022, the block dividing unit 102 divides each basic block into ([m-1/N]+1) pieces of post-division blocks, where "m" denotes the number of program instruction contained in the basic block, and "N" denotes a predetermined number. In this division, it is attempted that each block has as equal number of program instructions as possible. Here, [a/b] represents an operation expression for performing a division "a/b" and obtaining an integer by truncating the fractional part from the result of the division. For example, [5/2]=2. A dummy block generating unit operable to generate at least one dummy block as a dummy of the plurality of process instructions; and a dummy block inserting unit operable to insert the at least one dummy block and a control instruction, which causes the dummy block to be bypassed, into the original program, and insert a branch instruction into the at least one dummy block generated by the dummy block generating unit). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).

Regarding claim 11, Chabanne discloses a method for obfuscating a cryptographic algorithm having a secret key represented by a first computer code comprising the implementation by data 25processing means (11b) (Fig. 1, element 11b) of a server (10b) (Fig. 1, element 10b) of the following steps: 
“(a) (Chabanne in par. 0037, discloses code instructions to execute a method according to the first aspect for electronic signing of a document with a predetermined secret key); but does not clearly discloses rewriting the first code into a second code uses only one so-called mov instruction, which is an instruction for an unconditional move in a first operand of the instruction of a second operand of the instruction; “30(b) generating a third code corresponding to the second code wherein each mov instruction of the obfuscated part is replaced by a so-called cmov instruction, which is an instruction for a conditional move in a first operand of the instruction of a second operand of the instruction.
However, in analogues art, Emer  discloses rewriting the first code into a second code uses only one so-called mov instruction, which is an instruction for an unconditional move in a first operand of the instruction of a second operand of the instruction (see Emer pars. 0034-0036, In the second copy (fetch block 74B), the CMOVXX logic 64 overwrites the conditional move instruction with another of the multiple instructions (CMOV2XX), and invalidates any instructions preceding the conditional move instruction in the second copy. As a result, the CMOVXX logic creates two fetch blocks that preserve the fetch block positions of the non-conditional move instructions, and that have the conditional move instruction replaced with the multiple generated instructions (CMOV1XX and CMOV2XX), a circuit portion 50 of the instruction fetch stage 12 that provides instructions from the instruction cache 34 to other circuits in the pipeline 10. If a conditional move instruction exists within the instructions, the circuit portion 50 generates multiple instructions according to the conditional move instruction, and replaces the conditional move instruction with the generated multiple instructions. the instruction sequencer 60 retrieves the corresponding conditional move codes from the identified entries, and controls the operation of the PC circuitry and the CMOVXX logic 64 based on the retrieved conditional move codes); 30(b) generating a third code corresponding to the second code wherein each mov instruction of the obfuscated part is replaced by a so-called cmov instruction, which is an instruction for a conditional move in a first operand of the instruction of a second operand of the instruction (see Emer par. 0037, when the instruction sequencer 60 signals the CMOVXX logic 64 to convert a fetch block containing a conditional move instruction into two fetch blocks, the instruction sequencer 60 signals other circuits of the event so that they may adjust their operation accordingly. In particular, the instruction sequencer 60 signals the PC circuitry to provide extra time for the CMOVXX logic 64 to convert one fetch block into the two conditional move fetch blocks 74. The PC circuitry responds by repeating previously provided program counter information enabling the instruction latch 58 to read twice a fetch block of the entry following the entry having the conditional move instruction. When the instruction latch 58 reads this fetch block the first time, the CMOVXX logic 64 ignores it since this read coincides with formation of the second copy of the two conditional move fetch blocks 74. However, when the instruction latch 58 reads this fetch block the second time, the CMOVXX logic 64 processes it in a normal fashion).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Emer into the system of Chabanne in order to include a technique for processing a conditional move instruction within a data processor (see Emer par. 0001).
Chabanne in view of Emer does not explicitly discloses at least one dummy cmov instruction being added.
However, in analogues art, Sato discloses  at least one dummy cmov instruction being added (see Sato pars. 0026-0027, program obfuscating device inserts, into a dummy block, a branch instruction which branches from the dummy block to either an authorized program instruction contained in the original program or another dummy block, it becomes difficult for the unauthorized analyzer to analyze the original program).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Sato into the system of Chabanne and Emer in order to generate an obfuscated program by inserting copy creation type dummy code that is created by copying part of the original code, and does not have much effect on the program output results (see Sato par. 0003).

Regarding claim 12, Chabanne in view of Emer in further view of Sato discloses the method according to Claim 11, 
Chabanne further discloses a step (c) of transmitting the third code to the equipment (10a) for storage on storage means (12a) of an equipment (10a) with a view to the execution by data processing means (11 a) of the equipment (10a) for the implementation of said cryptographic algorithm (see Chabanne par. 0078, in second and third aspects, the invention relates to a computer program product comprising code instructions for execution (in particular on the data processing means 11a of the equipment 10a) of a method according to the first aspect of the invention for electronic signing of a document with a predetermined secret key x, and to storage means readable by computing equipment (memory 12a of the equipment 10a) on which this computer program product is installed). 
  
Regarding claim 13, a computer program product comprising code instructions for the execution of a method according to Claim 1 for implementing a cryptographic algorithm having a given secret key, when said program is executed by a computer.
Claim 13 is rejected for the same reasons applied to claim 1 above.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chabanne et al. US Patent Application Publication No. 2018/0262343 (hereinafter Chabanne) in view of Emer et al. US Patent Application Publication No. 2002/0112142 (hereinafter Emer) in further view of Sato et al. US Patent Application Publication No. 2009/0083521 (hereinafter Sato) in further view of Lal et al. US Patent Application Publication No. 2019/0230067 (hereinafter Lal).
Regarding claim 5, Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Chabanne in view of Emer in further view of Sato does not clearly discloses wherein the data processing means (11a) implement a secure execution environment, wherein said code implementing said cryptographic algorithm is executed, such as the Secure Guard Extension environment.
However, in analogues art, Lal discloses wherein the data processing means (11a) implement a secure execution environment, wherein said code implementing said cryptographic algorithm is executed, such as the Secure Guard Extension environment (see Lal par. 0015, The code and data included in the secure enclave may be encrypted when stored in a shared cache or the main memory 132. The secure enclave support 122 may be embodied as a set of processor instruction extensions that allows the processor 120 to establish one or more secure enclaves in the memory 132. For example, the secure enclave support 122 may be embodied as Intel® Software Guard Extensions (SGX) technology). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lal into the system of Chabanne, Emer, and Sato in order to include a processor to establish a trusted execution environment (TEE) known as a secure enclave, in which executing code may be measured, verified, and/or otherwise determined to be authentic (see Lal par. 0015).

12.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chabanne et al. US Patent Application Publication No. 2018/0262343 (hereinafter Chabanne) in view of Emer et al. US Patent Application Publication No. 2002/0112142 (hereinafter Emer) in further view of Sato et al. US Patent Application Publication No. 2009/0083521 (hereinafter Sato) in further view of Gopal et al. US Patent Application Publication No. 2017/0091488 (hereinafter Gopal).
Regarding claim 8, Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Chabanne in view of Emer in further view of Sato does not clearly discloses wherein said code is in an assembly language of the data processing means (11 a).
However, in analogues art, Gopal discloses wherein said code is in an assembly language of the data processing means (11 a) (see Gopal par. 0159, The program code may be implemented in a high level procedural or object oriented programming language to communicate with a processing system. The program code may also be implemented in assembly or machine language, if desired. In fact, the mechanisms described herein are not limited in scope to any particular programming language. In any case, the language may be a compiled or interpreted language). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gopal into the system of Chabanne, Emer, and Sato in order to provide instruction represent a macroinstruction, assembly language instruction, machine code instruction, or other instruction or control signal of an instruction set of the processor. (see Gopal par. 0037).

Regarding claim 9, Chabanne in view of Emer in further view of Sato in further view of Gopal discloses the method according to Claim 8, 
Gopal further discloses wherein said assembly language is the x86 assembler (see Gopal par. 0165, FIG. 16 shows a program in a high level language 1602 may be compiled using an x86 compiler 1604 to generate x86 binary code 1606 that may be natively executed by a processor with at least one x86 instruction set core 1616).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gopal into the system of Chabanne, Emer, and Sato in order to provide instruction represent a macroinstruction, assembly language instruction, machine code instruction, or other instruction or control signal of an instruction set of the processor. (see Gopal par. 0037).
   
Regarding claim 10, Chabanne in view of Emer in further view of Sato discloses the method according to claim 1, 
Chabanne in view of Emer in further view of Sato does not clearly discloses wherein said cryptographic algorithm is a 20symmetrical encryption algorithm, said obfuscated part of the code implementing at least one round of said symmetrical encryption algorithm.
However, in analogues art, Gopal discloses wherein said cryptographic algorithm is a 20symmetrical encryption algorithm, said obfuscated part of the code implementing at least one round of said symmetrical encryption algorithm (see Gopal par. 0005, Symmetric key cryptography uses a single type of key. The same key is used both to encrypt data and to decrypt data. Also, the same key is used both to generate a digital signature and to verify the digital signature).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gopal into the system of Chabanne, Emer, and Sato in order to include cryptography is widely used to help protect the confidentiality and integrity of data and/or communications. Two commonly used types of cryptography are symmetric key cryptography and asymmetric or public-key cryptography (see Gopal par. 0004).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (US 2018/0107489): discloses a computer instruction processing method, a coprocessor, and a system. The computer instruction processing method includes: receiving, by a coprocessor, a first instruction set migrated by a central processing unit CPU; acquiring, according to the first instruction set that is applicable to the CPU for execution, a second instruction set for execution in the coprocessor; and executing binary codes in the second instruction set. In this way, the coprocessor that executes the second instruction set substitutes for the CPU that executes the first instruction set, CPU load is reduced, and usage of the coprocessor is improved.
Anderson (US 2018/0198613): discloses A method for whitebox cryptography is provided for computing an algorithm custom-character(m,S) with input m and secret S, using one or more white-box encoded operations. The method includes accepting an encoded input c, where c=Enc(P,m); accepting an encoded secret S′, where S′=Enc(P,S); performing one or more operations on the encoded input c and the encoded secret S′ modulo N to obtain an encoded output c′; and decoding the encoded output c′ with the private key p to recover an output m′ according to m′=Dec(p,c′), such that m′=custom-character(m,S).                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436